Citation Nr: 1743366	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left little toe fracture.

2.  Entitlement to service connection for arthritis of the bilateral feet, claimed as bilateral foot osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1955 to August 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a timely Notice of Disagreement in October 2009.  A Statement of the Case was issued in July 2011, and the Veteran filed a timely Form 9 in August 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for arthritis of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a January 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of increased rating for his left little toe fracture.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating Claim 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in January 2017, the issue on appeal, entitlement to a compensable rating for left little toe fracture.  Due to the Veteran expressing his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claim.  See 38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed without prejudice.


ORDER

The appeal for entitlement to a compensable rating for left little toe fracture is dismissed.   


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to determining the etiology and nature of the Veteran's bilateral foot osteoarthritis.

Regarding direct service connection, the Veteran has contended that it was his right foot which was run over by a truck and injured in service.  Service treatment records (STRs) only confirm that the Veteran's left foot was run over in service and caused a fracture of his left little toe.  In February 1957, it was noted the Veteran received an X-ray of his left foot injury.  There are no mentions of problems with his right foot.  Further, no foot issues were listed after February 1957.  However, given that the Veteran did injure his left foot in service, a VA opinion should be obtained which addresses whether the Veteran's left foot arthritis is related to his in-service left little toe injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to secondary service connection, in May 2009, the Veteran received a VA examination for his bilateral osteoarthritis of the feet and whether it's related to his service-connected left little toe fracture.  The examiner opined that it was less likely as not that the bilateral foot arthritis was caused by service-connected residuals of left little toe fracture.  The examiner rationalized that "[x]-rays of the bilateral feet did not reveal any arthritic changes in the region of the right fifth tarsal or metatarsal bones."  He further stated that since there were no residuals found on x-ray of the little toe fracture, it was likely that if there was a fracture present, that it had healed and did not likely lead to any significant long-term disability or alteration of gait that would be responsible for compensatory changes and development of arthritis in both feet.  Although the May 2009 VA examiner provided an opinion and rationale regarding whether the Veteran's bilateral feet disability was due to his service-left little toe fracture, he provided no opinion regarding whether the Veteran's bilateral feet disability was aggravated by his left little toe fracture disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the claims file should be returned to the May 2009 examiner, if available, in order to obtain an opinion regarding whether the Veteran's bilateral feet disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left little toe fracture disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who provided the May 2009 VA opinion for an addendum.  Based on the review of the record, the examiner should determine:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral feet disability is aggravated by his service-connected left little toe fracture?  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's left foot arthritis is related to his period of active service, to include a February 1967 accident where his left foot was run over by a truck?   

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


